United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 September 16, 2008

                                        Before

                          ILANA DIAMOND ROVNER, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge


WMS GAMING INCORPORATED,                         ]   Appeal from the United
        Plaintiff-Appellant,                     ]   States District Court for
                                                 ]   the Northern District of
No. 07-3585                       v.             ]   Illinois, Eastern Division.
                                                 ]
WPC PRODUCTIONS LTD. and                         ]   No. 06 C 7100
PARTYGAMING PLC,                                 ]
        Defendants-Appellees.                    ]   Blanche M. Manning,
                                                 ]        Judge.



    Upon consideration of the PLAINTIFF‐APPELLANT’S MOTION TO CORRECT
ERROR IN CAPTION, filed on September 12, 2008, by counsel for the appellant,

      IT IS ORDERED that the motion is GRANTED. The opinion released on 
September 8, 2008, is amended as follows:

      In the caption, “WPC Gaming Productions Ltd.” is deleted and replaced by “WPC
Productions Ltd.”